Citation Nr: 1020679	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  08-31 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to June 
1987 and from April 2002 to October 2005.  

This matter is before the Board of Veterans' Appeals (Board) 
following a Board remand in September 2009.  It was 
originally on appeal from a January 2008 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cheyenne, Wyoming.  The Veteran participated in a travel 
Board hearing before the undersigned in April 2009.  A 
transcript is of record and has been reviewed. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In September 2009, the Board remanded this case to the RO to 
afford the Veteran a VA examination and opinion.  
Specifically, the Board requested a VA spine examination by 
an orthopedist.  The examiner was asked to review the claims 
file, examine the Veteran and provide an opinion regarding 
the relationship of any back disorder to the Veteran's 
military activity.  The Board asked the examiner to note 
service treatment records of an ankle injury and to discuss 
whether the in-service incident could have caused a back 
disorder.  The Board asked the examiner to comment on the 
relationship between the Veteran's back pain and testicular 
pain.  The Board asked the examiner to explain the rationale 
behind the opinion.    

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  When remand 
orders are not complied with, the Board must ensure 
compliance.  Also, once VA provides an examination in a 
service connection claim, the examination must be adequate or 
VA must notify the Veteran why one will not or cannot be 
provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
Inadequate medical examinations include examinations that 
contain only data and conclusions, do not provide an 
etiological opinion, are not based upon a review of medical 
records, or provide unsupported conclusions.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2009); Barr  v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  

The requested VA examination took place in December 2009 and 
was performed by a physician assistant.  The report was 
signed by a physician whose specialty was not provided.  The 
physician assistant reviewed the claims file and examined the 
Veteran.  She diagnosed mild lumbar spine degenerative 
arthritis with radiculopathy in the right and intermittent 
radiation of pain into the testicles, along with mild lumbar 
scoliosis.  She stated that she was unable to resolve the 
issue of a back disorder found to be related to military 
service or an ankle injury or whether a back disability could 
cause pain that radiates into the Veteran's testicles without 
resorting to mere speculation.  

The examiner did not provide any explanation or rationale for 
this bare conclusion.  Accordingly, a remand is required to 
obtain a new examination and opinion.  In that regard, given 
the inability of the prior examiner to provide the requested 
opinion, and given the failure to ensure full compliance with 
the Board's prior remand directive, the Board directs that 
the new examination be conducted by a board-certified 
orthopedist for purposes of ensuring that the examiner has 
the sufficient level of expertise to answer the medical nexus 
question that is being asked.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an orthopedic 
examination of his low back by a board-
certified orthopedist.  The claims file 
must be made available to the examiner for 
review.  All indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished. 

The examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether any low back disorder found on 
examination is more likely than not (i.e., 
probably greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
causally or etiologically related to the 
Veteran's military activity.  

The examiner is requested to pay 
particular attention to the service 
treatment records showing an ankle injury.  
The examiner should discuss whether the 
in-service incident which caused the 
Veteran's ankle injury could also have 
caused his current back disability. 

The examiner is also requested to comment 
on the relationship, if any, between any 
low back disorder found and testicular 
pain.  

A fully supported rationale must be 
provided for all opinions expressed.  

2.  Thereafter, the Veteran's claim of 
entitlement to service connection for a 
low back disorder should be readjudicated.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case that contains notice 
of all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


